Citation Nr: 0942883	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  05-32 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for status post therapy 
meningitis with residual headache, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to March 
1954. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO). 

In a January 1955 rating decision the RO granted service 
connection for residuals of cerebrospinal meningitis which 
was assigned a 10 percent rating, effective March 27, 1954.  
A January 1991 rating RO granted an increased rating, 
assigning a 30 percent rating, effective February 13, 1989.  
The Veteran filed a claim for an increased rating in March 
2004.  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2006.  A transcript of 
that hearing is associated with the claim files.  In 
pertinent part, the Veteran testified that as a residual of 
his meningitis he had back spasms.  Page 11.  The Veteran's 
service representative noted that there was probably a prior 
VA decision addressing this matter (see Board decision of 
September 1991 denying service connection for a back disorder 
and hypertension) but that they could always take a look at 
that at a later point.  Pages 11 and 12.  The Board does not 
construe this to be an application to reopen a claim of 
service connection for a back disorder.  However, should the 
Veteran desire to reopen that claim, he should file any such 
application with the RO.  In this regard, in an attachment to 
his VA Form 9 he again referred to having back spasms, and 
high blood pressure when he had headaches.  These matters are 
referred to the RO for clarification. 

The case was remanded in September 2007 for additional 
development.  The case has now been returned for appellate 
adjudication. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's migraine headaches more nearly approximate very 
frequent, completely prostrating, and prolonged attacks, 
productive of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for migraine 
headaches have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all elements of 
entitlement, which include the degree of disability; and 
effective dates of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in March 2004 which was prior to the rating decision is 
appealed.  In that notice, the Veteran was informed of the 
type of evidence needed to substantiate the claim for 
increase, namely, that the disability had increased in 
severity.  He was informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was also asked to submit evidence, which would 
include that in his possession, in support of his claim.  

The Veteran was informed of the law and regulations governing 
the increased rating claim in the August 2005 statement of 
the case (SOC).  

In a claim for increase, the VCAA notice requirements include 
notice to provide, or ask VA to obtain, medical or lay 
evidence of increased severity and the impact thereof on 
employment to substantiate the claim; that the rating is 
determined by Diagnostic Codes based on nature of symptoms, 
severity, and duration of symptoms and impact on employment; 
and providing examples of types of medical or lay evidence 
that may be submitted, or that VA can be asked to obtain, 
which are relevant to establishing an increased rating.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in 
part and reversed in part  by Vazquez-Flores v. Shinseki, No. 
2008-7150, slip op. (Fed.Cir. Sept. 4, 2009). 

Here, the RO sent the Veteran letters in March and May 2006 
which informed him of the method of assigning effective dates 
and also satisfied the Vazquez requirements.  While this was 
after the rating decision which is appealed, an error in 
failing to afford a preadjudication notice (timing-of-notice 
error) can be cured by notification followed by 
readjudication.  See Mayfield v. Nicholson, 499 F.3d at 
1323-24; Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112, 122-24 (2004).  In 
this case the notification was prior to readjudication of the 
claim in the supplemental statement of the case of August 
2009. 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims. 

The veteran testified before the undersigned at a travel 
Board hearing in June 2006.   

The veteran was afforded a VA examination for the claim for 
increase in September 2004.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i). 

The case was remanded in September 2007 to obtain private 
clinical records.  In August 2009 the RO made a formal 
finding on the unavailability of some of the Veteran's 
private clinical records, setting forth the efforts to obtain 
them and concluding that further efforts would be futile.  

However, other private clinical records have been located and 
are associated with the claim file.  Thus, there has been 
substantial compliance with the September 2007 Board remand.  
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran has not identified any additionally available 
evidence for consideration in his appeal.  As there is no 
indication that he was unaware of what was needed for claim 
substantiation nor any indication of the existence of 
additional evidence for claim substantiation, the Board 
concludes that there has been full VCAA compliance.  



Background

At the September 2004 VA examination the Veteran reported 
having had recurrent headaches since military service.  The 
headaches were generalized and bi-temporal.  They were 
vascular in quality, lasting up to two weeks; averaging five 
to six days, and occurred once per month.  With the headaches 
there was occasional nausea, vomiting, photophobia, 
phonophobia, and dizziness in the form of vertigo.  There was 
no loss of consciousness.  He took medication for the 
headache but did not recall the name of the medication and 
they did not provide any relief.  He usually tried to sleep 
to relieve the headaches.  He was unable to work when he had 
a headache.  He had been treated for hypertension and 
diabetes.  

On neurological examination no abnormality was noted except 
for reduced reflexes in the lower extremities. The diagnosis 
was status post meningitis with migraine secondary thereto 
but no neurologic disability.  

In an attachment to the Veteran's VA Form 9 he stated that 
his headaches had worsened over the years.  He spent seventy 
percent of the time in bed suffering from headaches.  He had 
a sensation of pounding in his head and had dizziness and 
nausea when he had headaches.  He reported having been 
hospitalized on several occasions for his headaches.  

At the June 2006 travel Board hearing the Veteran testified 
that he had been on continual medication for headaches for 
many years.  The medication consisted of Tylenol which was 
prescribed by a physician.  The Veteran was unsure if it 
contained codeine.  He took the medication as needed.  He was 
also taking another medication but could not recall the name 
of it.  Page 4 of the transcript.  And last month his 
physician had given him another medication.  Thus, he was 
taking three types of prescribed medication.  His medications 
had increased in dosage.  At times his medications had been 
changed, and once it was changed to Motrin.  His medications 
had provided some relief from his headaches.  Page 5.  When 
he had a headache he would simply rest in bed.  He was taking 
medication for hypertension.  He also wore patches.  When he 
had headaches he became dizzy.  Page 6.  Due to this he had 
been misdiagnosed as having Parkinson's disease.  When his 
headaches forced him to go to bed, they could last from a 
week to two weeks, during which time he mostly stayed in bed 
except for going to the bathroom and eating.  Page 7.  During 
the last 12 months he had had at least eight (8) such 
episodes.  Page 8.  Once his headaches started nothing helped 
him.  When he had his headaches he had to vomit.  Page 9.  
During this time he took blood pressure medication, including 
using patches.  Pages 9 and 10.  

The Veteran was hospitalized at the Grace Hospital in 
November 2006.  At admission he complained of migraine 
headaches, shortness of breath, and chest pain.  He had 
headaches about twice per month and he had had the headache 
of which he complained at admission for one day.  He had 
photophobia, phonophobia, and nausea with vomiting.  The 
headache was right sided but radiated to the frontal area. He 
complained of feeling dizzy if he moved his head.  He had a 
history of hypertension.  He was seen in the emergency 
department for migraine headaches but the concern of treating 
physicians was with the Veteran's hypertension.  It was noted 
that his headaches could be secondary to his hypertension.  
He was given Compazine and morphine for his headache. 

A consultation report during the Veteran's hospitalization 
noted that he had taken Midrin for his migraine headaches.  
It was noted that his headache was very typical for his usual 
migraines.  Another clinical notation indicated that his 
headaches occurred on an average frequency of one to two 
times a month, lasting for several days at a time.  There 
were no specific premonitory symptoms.  They were moderate to 
severe in intensity and predominantly bi-frontal.  There was 
throbbing mixed in with some sharp pain.  They were 
associated with nausea, vomiting, and occasional 
lightheadedness.  He did not know of any specific relieving 
factors for the headaches.  He had been admitted for a severe 
headache, shortness of breath, and chest pain.  During the 
Veteran's hospitalization he was evaluated for renal 
pathology and a compression fracture of the 9th thoracic 
vertebra was noted.  



General Rating Principles

Service-connected disorders are rated by comparing signs and 
symptoms with criteria in separate diagnostic codes which 
identify various disabilities listed in VA's Schedule for 
Rating Disabilities, based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed 
historically and examination reports are interpreted in light 
of the history, reconciling the report into a consistent 
picture to accurately reflect the elements of disability 
present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned 
if a disorder more nearly approximates the criteria therefore 
but not all disorders will show all the findings specified 
for a particular disability rating, especially with the more 
fully described grades of disabilities but coordination of 
ratings with functional impairment is required.  38 C.F.R. 
§§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during 
any appeal for an increased rating for separate periods of 
time based on facts found, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) 
(initial staged ratings) and Hart v. Mansfield, 21 Vet. 
App. 505, 509-510 (2007) (staged ratings during the appeal of 
any increased rating claim).   

An unlisted condition may be rated under a closely related 
disease or injury by the use of a "built-up" DC under 
38 C.F.R. § 4.27, with consideration given to relevant 
medical history, current diagnosis, symptomatology, functions 
affected and anatomical localization.  38 C.F.R. § 4.20.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The 
assignment of a particular diagnostic code is "dependent on 
the facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  

Cerebrospinal meningitis as an active febrile disease 
warrants a 100 percent disability rating.  The residuals of 
cerebrospinal meningitis are to be rated on the basis of 
residuals, with a minimum 10 percent rating being warranted.  
38 C.F.R. § 4.124a, Diagnostic Code 8019. 

38 C.F.R. § 4.124a, Diagnostic Code 8100 provides for a 30 
percent rating for migraine headaches when they are 
manifested by characteristic prostrating attacks occurring on 
an average once a month over last several months.  A 50 
percent rating is warranted when they are very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  This is the maximum rating 
available for migraine headaches pursuant to DC 8100. 

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 
119 (1999), in which the Court quoted DC 8100 verbatim but 
did not specifically address the matter of what is a 
prostrating attack.  According to Webster's New World 
Dictionary of American English, Third College Edition (1986), 
p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."  

Analysis

Resolving all reasonable doubt in the Veteran's favor, the 
Board finds that Based on the manifestations reported the 
Veteran's migraine headaches more nearly approximate very 
frequent completely prostrating and prolonged attacks, 
productive of severe economic inadaptability.  This is 
confirmed by his credible reports and testimony as well the 
clinical history and current symptoms related at the time he 
reported to an emergency room for his headache and was then 
hospitalized, at least in part for treatment of his 
headaches.  Significantly, the clinical history that the 
Veteran related when he sought treatment at an emergency room 
was essentially consistent with the history of his headache 
which he related in his testimony. 

Thus, based on the Veteran's manifestations of very frequent 
and completely prostrating attacks, the Board finds that his 
migraine headaches now more nearly approximate prolonged 
attacks that are productive of severe economic 
inadaptability.  Therefore, the criteria for a 50 percent 
rating are met.  

Extraschedular Consideration

Extraschedular consideration is addressed when either raised 
by the claimant or it is reasonably raised by the evidence of 
record and requires a three-step analysis, the first is to 
find whether the schedular criteria are adequate and if they 
are no extraschedular referral is required.  Second, if 
inadequate, determined whether there is an exceptional 
disability picture considering such related factors as marked 
interference with employment (but not marked interference 
obtaining or retaining employment) or frequent periods of 
hospitalization.  Third, if after the first two steps the 
rating schedule is inadequate and there the related factors 
are present, as listed in § 3.321(b)(1), the case must be 
referred for a determination of whether an extraschedular 
rating should be assigned.  Thun v. Peak, 111, 115-16 (2008) 
(citing VA Gen. Coun. Prec. 6-1996, para. 7, and Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993)) aff'd Thun v. Peake, 572 
F.3d 1366 (Fed.Cir. 2009).  

Here, the Veteran was hospitalized in November 2006 but not 
thereafter.  There is otherwise no evidence of frequent 
periods of hospitalization due solely to the Veteran's 
migraine headaches.  Moreover, he has been granted the 
maximum schedular rating allowed under Diagnostic Code 8100.  
Thus, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate.  So, the criteria for submission for 
consideration of an extra-schedular rating are not met.  See 
Bagwell, 9 Vet. App. at 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

A 50 percent disability rating for migraine headaches is 
granted, subject to the provisions governing the award of 
monetary benefits. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


